IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RALPH K. FRANKLIN, JR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4669

RIVIERA BEACH FIRE
RESCUE AND GALLAGHER
BASSETT SERVICES,

      Appellees.


_____________________________/

Opinion filed March 8, 2016.

An appeal from an order of the Judge of Compensation Claims.
Timothy M. Basquill, Judge.

Date of Accident: October 19, 1999.

Michael H. Stauder of Stauder Law Group, Jupiter, for Appellant.

Christine M. Tomasello of Pallo, Marks, Hernandez, Gechijian & DeMay, P.A.,
Palm Beach Gardens, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.